                       IN THE UNTIED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PEGGY JONES                                                                  PLAINTIFF

V.                                        4:19CV00234 JM

LARRY JEGLEY, et al,                                                         DEFENDANTS


                                             ORDER

       Pursuant to the opinion and judgment of the Court of Appeals for the Eighth Circuit on

January 27, 2020, the stay of the preliminary injunction entered by this Court is lifted.

Defendants are enjoined from enforcing Ark. Code Ann. § 7-6-203(e) during the pendency of

this matter. Defendants have until March 13, 2020 to file a response to Plaintiff’s motion for

leave to amend the Complaint.

       Plaintiff’s motion to lift the stay (ECF No. 48) is GRANTED. Mr. Pekron’s motion to

withdraw as counsel for the Plaintiff (ECF No. 53) is GRANTED.

       IT IS SO ORDERED this 3rd day of March, 2020.



                                                              ___________________________
                                                              James M. Moody Jr.
                                                              United States District Judge
